Citation Nr: 1243806	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-11 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for right lower extremity injury residuals, to include degenerative joint disease of the right ankle and right hip, and right foot drop.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active duty from September 1950 to September 1953, and from December 1953 to May 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a Travel Board hearing conducted at the RO by the undersigned Veterans Law Judge in October 2012.  A transcript of this hearing has been associated with the Veteran's claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted his claim for service connection for a "Right Leg Injury" in May 2007.  See VA Form 21-526.

Review of the Veteran's service treatment records shows that the Veteran incurred a left leg contusion as a result of falling from a telephone pole in June 1963.  See Clinical Record Cover Sheet.  A June 1963 treatment record showed that that physical examination of the Veteran was negative.  Other service treatment records, dated later in June 1963, and in July 1963, note complaints of left leg pain.  Review of the Veteran's May 1965 discharge examination shows that a lower extremity disorder (either right or left), or complaints of such a disorder, was not documented.  

Post service medical records associated with the Veteran's claims file, in the form of VA outpatient treatment records, include a December 2002 primary care physician note which shows complaints made by the Veteran of intermittent leg trouble since being involved in an accident in approximately 1962.  He added he was in a coma at that time for about five days.  Right foot drop, probably related to old injury, was diagnosed.  The Board here notes that review of the Veteran's service treatment records, while showing that a syncopal attack caused him to fall from the telephone pole, make no mention of him being in a coma during his military service.  

A May 2005 nurse annual screen and education note shows that the Veteran complained of right leg pain.  A November 2006 nursing note shows that the Veteran ambulated with a brace on his right leg.  

In the course of an August 2007 VA fee-basis examination ("QTC") the Veteran complained of a right leg condition since 1962.  He informed the examiner this happened as a result of his falling from a telephone pole, at which time he injured his right leg.  The Veteran was noted to require a cane to assist with ambulation due to right leg weakness with foot drop.  Following the examination, the examiner diagnosed degenerative arthritis of the right tibia and fibula with right foot drop.  The examiner is not shown to have had an opportunity to review the Veteran's claims folder (including his service treatment records).  She also did not provide an opinion concerning the etiology of the right lower extremity findings.  

Other post service VA medical records on file include a February 2008 primary care physician note which includes a diagnosis of right ankle pain and swelling.  The examiner, though not shown to have reviewed the Veteran's claims folder, commented that these findings were from an active duty injury.  A June 2009 primary care physician note includes examination findings of right foot drop.  The Veteran was noted to wear a brace.  


At the outset of the October 2012 hearing, there appeared to be some confusion as to which leg the Veteran was alleging he injured as a result of a June 1963 fall.  It was agreed that the right lower extremity was properly at issue.  See pages two and three of hearing transcript (transcript).  See also page five of transcript.  The Veteran testified that he fell from a telephone pole in June 1963 when a safety belt broke.  See page three of transcript.  The Veteran added that right lower extremity symptoms associated with his in service fall first became manifested in about 2002.  See page five of transcript.  The Veteran's representative, in observing that the QTC examiner who performed the examination of the Veteran did not have the claims file to review, added that the examiner also did not, essentially, provide a nexus opinion.  See page six of transcript.

For the following reasons, remand is unfortunately necessary concerning the issue presently before the Board on appeal.  The VA fee-basis QTC private physician who conducted the August 2007 examination does not appear to have reviewed the Veteran's claims file, in this case including the Veteran's service treatment records.  To this, applicable regulations state that it is essential that, both in the examination and evaluation, each disability be viewed in relation to its history.  See 38 C.F.R. § 4.1.  In this regard, medical examinations generally should "take into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); see also 38 C.F.R. § 3.326 (2012); VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must review a claimant's prior medical records when such a review is necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions).

Further, the medical findings/opinions (or lack thereof) concerning the instant claim now before the Board for appellate consideration addressed in the VA fee-basis QTC examination are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.).  In this case, as it remains unclear whether the Veteran has a current right lower extremity disorder which may be related to his military service, a remand is necessary for a clarifying medical opinion.  38 C.F.R. §3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should forward the claim folder to the QTC physician who conducted the August 2007 VA fee-basis examination.  After reviewing the claim folder, to include the Veteran's service treatment records, as well as any additional evidence associated with the record not previously reviewed by the QTC examiner, the physician should provide an opinion, with supporting rationale, as to whether the Veteran's right lower extremity problems, shown to have been diagnosed since 2002, are at least as likely as not causally or etiologically related to his active service, including as due to a June 1963 fall from a telephone pole.  

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.



A clear rationale for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  In the event that the QTC physician who conducted the August 2007 VA fee-basis examination is unavailable, the RO/AMC should arrange for the appellant to be afforded a VA examination for the purpose of obtaining an opinion as to whether it is at least as likely as not that any disorders associated with the Veteran's right lower extremity, to include right foot drop, right tibia and fibula degenerative joint disease, and right hip degenerative joint disease -- shown to have been diagnosed since 2002 - are causally or etiologically related to his active service, to include the Veteran's June 1963 fall from a telephone pole.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The requested opinion should be provided after the examiner has had an opportunity to review the Veteran's claims folder, to include the Veteran's service treatment records, and all post service medical records.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  To help avoid future remand, the RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).






5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the issue on appeal, in light of all pertinent evidence and legal authority.  If the determination remains adverse, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), and afforded an appropriate period of time to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

